 



(HYDRIL LOGO) [h23359h2335901.gif]

Exhibit 10.7

HYDRIL COMPANY
INCENTIVE STOCK OPTION AGREEMENT

          This Option Agreement between Hydril Company (the “Company”) and
«Name» (the “Optionee”), an employee of the Company or its Subsidiary, regarding
Incentive Stock Options (as defined in the Hydril Company 2000 Incentive Plan
(the “Plan”)) granted to the Optionee on «Grant_Date» (the “Grant Date”) to
purchase from the Company up to but not exceeding in the aggregate «Options»
shares of Common Stock (as defined in the Plan), at «Per_Share» per share, such
price being at least equal to the Fair Market Value per share of Common Stock on
the Grant Date (or, if the Optionee owns more than 10% of the total combined
voting power of all classes of stock of the Company or any of its affiliates as
of the date of this grant, such price being at least equal to 110% of the Fair
Market Value per share of Common Stock on the Grant Date), such number of shares
and such price per share being subject to adjustment as provided in Section 15
of the Plan, and further subject to the following terms and conditions:

          1. Relationship to Plan. To the extent consistent with the
requirements of Section 422 of the Code, this Option is intended to be an
incentive stock option, and to the extent the limitations of Section 422(d) of
the Code are exceeded, this Option is intended to be a nonqualified stock option
within the meaning of Section 83 of the Code. This Option is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, which have been adopted by the Committee
thereunder and are in effect on the date hereof. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
For purposes of this Option Agreement:

          (a) “Cause” means (i) the Optionee’s willful and continued failure to
substantially perform his duties with the Company or any such actual or
anticipated failure after the Optionee’s issuance of a notice of termination of
Employment, after a written demand for substantial performance is delivered to
the Optionee by the Committee, which demand specifically identifies the manner
in which the Board believes that the Optionee has not substantially performed
his duties, (ii) upon the Optionee’s willful participation in conduct which is
demonstrably and materially injurious to the Company, monetarily or otherwise,
or (iii) upon there being substantial evidence that the Optionee is guilty of a
crime classified as a felony (or the equivalent thereof) under applicable law,
or that the Optionee has been convicted of such a crime. For purposes of this
definition, no act, or failure to act, on the Optionee’s part shall be deemed
“willful” unless done, or omitted to be done, by the Optionee not in good faith.

          (b) “Change in Control” shall be conclusively deemed to have occurred
if (and only if) any of the following events shall have occurred: (a) after the
date the Plan is approved by the Board any “person” (as such term is used in
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended from time to time (the “Exchange Act”)), other than a person who is a
Nonemployee Director of the Company on the date the Plan is approved by the
Board or any person controlled by such a Nonemployee Director, becomes the
“beneficial owner” (as defined in Rule 13d-3 under

 



--------------------------------------------------------------------------------



 



the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding voting securities without prior approval of a least two-thirds of
the members of the Board in office immediately prior to such person’s attaining
such percentage interest; (b) the Company is a party to a merger, consolidation,
sale of assets or other reorganization, or a proxy contest, as a consequence of
which members of the Board in office immediately prior to such transaction or
event thereafter constitute less than a majority of the members of the board of
directors or comparable governing body of the entity that is the survivor of
such transaction or event or, in the case of sale of assets, the entity that is
the successor to the business of the Company; or (c) during any period of two
consecutive years, individuals who at the beginning of such period constituted
the Board (including for this purpose any new member whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the members then still in office who were members at the
beginning of such period) cease for any reason to constitute at least a majority
of the Board.

          (c) “Disability” means incapacity due to a physical or mental illness
which continues for a period of more than six (6) months, as determined by the
Committee.

          (d) “Employment” means employment with the Company or any of its
Subsidiaries.

          2. Exercise Schedule.

          (a) This Option shall become exercisable by the Optionee with respect
to 20% of the aggregate number of shares of Common Stock subject to this Option
on the first anniversary of the Grant Date and with respect to an additional 20%
of the aggregate number of shares of Common Stock subject to this Option on each
subsequent anniversary of the Grant Date; provided, however, that the Optionee
must be in continuous Employment from the Grant Date through the applicable
anniversary date in order for the Option to become exercisable with respect to
additional shares of Common Stock on such anniversary.

          (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Optionee has
been in continuous Employment since the Grant Date, upon the occurrence of:

               (i) a Change in Control; or

               (ii) the Optionee’s termination of Employment by reason of death
or Disability.

          3. Termination of Option. The Option hereby granted shall terminate
and be of no force and effect with respect to any shares of Common Stock not
previously purchased by the Optionee upon the first to occur of:

-2-



--------------------------------------------------------------------------------



 



          (a) the tenth anniversary of the Grant Date (or, with respect to an
Optionee who owns, at the time of grant of this Option, more than 10% of the
total combined voting power of all classes of stock of the Company or any
affiliate, the fifth anniversary of the Grant Date);

          (b) with respect to the exercisable portion of the Option, (i) the
expiration of three months following the Optionee’s termination of Employment
for reasons other than Cause, death, Disability or attainment of age 65 or
(ii) the commencement of business on the date of the Optionee’s termination of
Employment for Cause;

          (c) with respect to the unexercisable portion of the Option, the close
of business on the date of the Optionee’s termination of Employment for any
reason; or

          (d) with respect to the exercisable portion of the Option, the
expiration of ninety (90) days following the date the Optionee commences
providing any services as an employee, consultant or otherwise for a competitor,
as determined by the Committee in its sole and absolute discretion, of the
Company or any affiliate of the Company.

          4. Exercise of Option. Subject to the limitations set forth herein and
in the Plan, this Option may be exercised by written notice provided to the
Company as set forth in paragraph 5. Such written notice shall (i) state the
number of shares of Common Stock with respect to which the Option is being
exercised and (ii) be accompanied by a check, cash or money order, payable to
Hydril Company, in the full amount of the purchase price for any shares of
Common Stock being acquired and any appropriate withholding taxes, or by other
consideration in the form and manner approved by the Committee pursuant to
Section 11 of the Plan.

          Notwithstanding anything to the contrary contained herein, the
Optionee agrees that he will not exercise the Option granted pursuant hereto,
and that the Company will not be obligated to issue any option shares pursuant
to this Option Agreement, if the exercise of the Option or the issuance of such
shares would constitute a violation by the Optionee or by the Company of any
provision of any law or regulation of any governmental authority or any stock
exchange or transaction quotation system.

          The Optionee agrees that, unless the Options and shares covered by the
Plan have been registered pursuant to the Securities Act of 1933, as amended
(the “Act”), the Company may, at its election, require the Optionee to give a
representation in writing in form and substance satisfactory to the Company to
the effect that he is acquiring such shares for his own account for investment
and not with a view to, or for sale in connection with, the distribution of such
shares or any part thereof.

          If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.

-3-



--------------------------------------------------------------------------------



 



          5. Notices. Notice of exercise of the Option must be made in the
following manner, using such forms as the Company may from time to time provide:

          (a) by registered or certified United States mail, postage prepaid, to
Hydril Company, ATTENTION: Corporate Secretary, 3300 North Sam Houston Parkway
East, Houston, Texas 77032, in which case the date of exercise shall be the date
of mailing; or

          (b) by hand delivery or otherwise to Hydril Company, ATTENTION:
Corporate Secretary, 3300 North Sam Houston Parkway East, Houston, Texas 77032,
in which case the date of exercise shall be the date when receipt is
acknowledged by the Company.

          Any other notices provided for in this Agreement or in the Plan shall
be given in writing and shall be deemed effectively delivered or given upon
receipt or, in the case of notices delivered by the Company to the Optionee,
five days after deposit in the United States mail, postage prepaid, addressed to
the Optionee at the address specified at the end of this Agreement or at such
other address as the Optionee hereafter designates by written notice to the
Company.

          6. Assignment of Option. Except as otherwise permitted by the
Committee, the Optionee’s rights under the Plan and this Agreement are personal;
no assignment or transfer of the Optionee’s rights under and interest in this
Option may be made by the Optionee otherwise than by will or by the laws of
descent and distribution; and this Option is exercisable during his lifetime
only by the Optionee.

          After the death of the Optionee, exercise of the Option shall be
permitted only by the Optionee’s executor or the personal representative of the
Optionee’s estate or a permitted assignee of the Optionee, and only to the
extent that the Option was exercisable on the date of the Optionee’s death.

          7. Withholding. No certificates representing shares of Common Stock
purchased hereunder shall be delivered to or in respect of an Optionee unless
the amount of all federal, state, and other governmental withholding tax
requirements imposed upon the Company with respect to the issuance of such
shares of Common Stock has been remitted to the Company, or unless provisions to
pay such withholding requirements have been made to the satisfaction of the
Committee pursuant to Section 12 of the Plan. The Committee may make such
provisions as it may deem appropriate for the withholding of any taxes which it
determines is required in connection with this Option. Subject to any rules and
regulations adopted by the Committee, the Optionee may pay all or any portion of
the taxes required to be withheld by the Company or paid by the Optionee in
connection with the exercise of all or any portion of this Option by delivering
cash, or, with the Committee’s approval, by electing to have the Company
withhold shares of Common Stock, or by delivering previously owned shares of
Common Stock, having a Fair Market Value determined in accordance with the Plan,
equal to the amount required to be withheld or paid.

          8. Stock Certificates. Certificates representing the Common Stock
issued pursuant to the exercise of the Option will bear all legends required by
law and necessary or

-4-



--------------------------------------------------------------------------------



 



advisable to effectuate the provisions of the Plan and this Option. The Company
may place a “stop transfer” order against shares of the Common Stock issued
pursuant to the exercise of this Option until all restrictions and conditions
set forth in the Plan or, this Agreement and in the legends referred to in this
paragraph 8 have been complied with.

          9. No Shareholder Rights. The Optionee shall have no rights of a
shareholder with respect to shares of Common Stock subject to the Option unless
and until such time as the Option has been exercised and ownership of such
shares of Common Stock has been transferred to the Optionee.

          10. No Employment Guaranteed. No provision of this Option Agreement
shall confer any right upon the Optionee to continued Employment with the
Company or any Subsidiary.

          11. Governing Law. This Option Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Delaware.

                              HYDRIL COMPANY
 
               
Dated
          By    

               

              President and Chief Executive Officer

          The Optionee hereby accepts the foregoing Option Agreement, subject to
the terms and provisions of the Plan and administrative interpretations thereof
referred to above.

             

--------------------------------------------------------------------------------

      Date:    

           
Optionee’s Signature
           

Optionee’s Address:

«Street_Address»
«City_State___Zip»

-5-